Citation Nr: 1120306	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-35 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back condition. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel











INTRODUCTION

The Veteran had active military service from June 1977 to June 1981 and April 1986 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By way of the July 2008 decision, the RO declined to reopen the Veteran's claim for service connection for a back disorder. 

As a matter of history, the RO denied service connection for a back disorder in a February 2000 rating decision.  The RO found that there was no evidence of injury or a chronic back disorder during service or at separation, no evidence of continuity of treatment since service, and no evidence linking low back problems (diagnosed as low back strain and lumbago with X-ray evidence of spurring and wedge compression) to service.   

In July 2008, the RO reopened the claim and denied it on the merits.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran was scheduled for a hearing before the Board in April 2011; however, in March 2011 he withdrew his request for a Board hearing.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  By way of a February 2000 rating decision, the RO denied the Veteran's claim for service connection for a back disorder, finding that there was no evidence of an injury or chronic problem during service, that there was no continuity of treatment after service, and that the preponderance of the evidence was against a link between the diagnosed back problems (low back strain and lumbago, with X-ray evidence of spurring and wedge compression) and any aspect of the Veteran's period of service.  The Veteran did not appeal that decision. 

3. The additional evidence received since the February 2000 RO decision is cumulative and redundant of evidence previously of record; it does not relate previously unestablished facts necessary to substantiate the claim, and it does not raise a reasonable possibility of substantiating the claim of service connection for the back disorder.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran through a correspondence in January 2008.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In addition, the January 2008 letter notified the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the January 2008 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran was not afforded a new VA examination for his claim for service connection for a back disorder since his petition to reopen is herein below denied and the VCAA duty to assist is not triggered until his claim has been reopened.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was scheduled to testify before the Board in April 2011; however, in March 2011 he withdrew his request for a Board hearing.   

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  


II. Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, the RO denied service connection for a back condition in February 2000, finding that a back condition was not shown during service or for years thereafter, and that his back condition was not related to any aspect of the Veteran's period of service.  The Veteran did not file a timely appeal and the February 2000 RO decision became final.  

The evidence considered at the time of the February 2000 decision included the Veteran's service treatment records, the Veteran's post-service treatment records, and a Gulf War examination.  The Board denied service connection for a back disorder because though the Veteran reported a history of back pain at the time of his separation from service his service treatment records were negative for any complaints, treatment or diagnosis of a chronic back condition; in addition, there was no evidence of continuity of a treatment from a back condition until after service, and the probative evidence of record was against a nexus between his back disorder diagnosed years after separation, and any aspect of his military service.  

The Veteran filed a petition to reopen his claim for service connection for a back condition in October 2007.  The evidence received since the February 2000 decision includes additional private treatment records, VA treatment records, and statements made by the Veteran.  Specifically, the new evidence includes a September 2007 private treatment note that stated the Veteran's past medical history and a November 2007 private treatment note that noted the Veteran was in a motor vehicle accident.  

The Board finds that the evidence submitted since the February 2000 RO decision contains little more than additional documentation of diagnoses and ongoing treatment for the Veteran's back disorder.  The Board finds that the new evidence is essentially redundant of that which is already on file, and as such, it provides nothing new or material to the question of service connection.  While the Veteran is now diagnosed with degenerative joint disease, the Board points out that at the time of the denial in 2000, the file already contained X-ray evidence of spurring and wedge compression.  The fact that additional arthritic disability is now shown is not new and material evidence, as it was already shown that the Veteran had arthritic problems in his vertebrae.  To be new and material, the evidence would have to support one of the unsubstantiated facts necessary to grant service connection.  Here that would have to be evidence of an inservice injury, or evidence of continuity of treatment since service, or evidence of a link (such as a medical opinion) relating the Veteran's current back disorder to service.  There has been not such evidence added to the claims file since the last final denial in 2000.

The Board notes that the September 2007 private treatment note just listed the Veteran's self reported history and did not provide an opinion as to etiology or possible link to service.  The evidence received since the February 2000 RO decision is not new and material since no new nexus evidence of direct service connection has been submitted.  

The Board has considered whether the Veteran's statements could be accepted as new and material evidence.  These statements may not be considered new and material evidence, since they are essentially repetitive of statements he made prior to the last final decision.  Furthermore, even if the statements were first made now, and were not repetitive of statements made when he brought his original claim 1999, it remains a fact that the Veteran is only competent to discuss his symptoms and when he recalls them beginning.  He is not competent to provide a medical diagnosis for his condition or to give a medical opinion as to the etiology of his current back problems.   See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).

New and material evidence to reopen the claim for service connection for back problems has not been received, and the RO decision of February 2000 remains final.  As new and material evidence has not been received, the claim to reopen is denied. 


ORDER

As new and material evidence has not been received to reopen the claim for service connection for a back disorder, the appeal to this extent is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


